Case 2:19-cv-21910-WJM-ESK Document 20 Filed 06/23/20 Page 1 of 2 PageID: 255


                              UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY

 ALAN COHNEN

                Plaintiff,
                                                                     19-cv-2 1910
        V.
                                                                      OPINION
 JPMORGAN CHASE BANK and BELLIO
 PLUMBING AND HEATING.,

                Defendants.

WILLIAM J. MARTINI, U.S.D.J.:
       Plaintiff Alan Cohnen (“Plaintiff’) brings this action against JP Morgan Chase Bank
(‘Chase”) and Bellio Plumbing and Heating (“Bellio,” and with Chase, “Defendants”). The
matter comes before the Court on Plaintiffs response, ECF No. 16, to two Court Orders,
ECf Nos. 13-14. The Court is also in receipt of Chase’s responsive letter. ECF No. 1$. For
the reasons set forth below, Plaintiffs Counsel of Record (“Counsel”) SHALL be
sanctioned and the case REMANDED to state court.
  I.         BACKGROUND
       The facts and procedural history of this case were set forth in the Court’s April 29,
2020 Opinion, familiarity with which is assumed. ECF No. 12 (“April Opinion”). As
relevant here, the Court denied Plaintiffs motion for default judgment because it was not
clear whether Bellio had been effectively served. Id. at 2-3. The Court ordered Plaintiffs
Counsel to show cause why he submitted a sworn declaration stating that service had been
effectuated, when the attached proof of service appeared to reference an address unaffihiated
with Bellio.
        In addition to denying Plaintiffs motion for default judgment, the April Opinion
addressed Chase’s motion to dismiss. ECF No. 5. The Court granted the motion in part,
dismissing Plaintiffs Truth in Lending Act (“TILA”) claim. The Court denied the motion
as to Plaintiffs state law claims, only one of which was alleged against Chase in any event.
See April Opinion at 3-4. Because all federal claims were dismissed and the amount in
controversy appears under $75,000, the Court asked the parties to address whether it should
retain jurisdiction over the remaining state law claims. Text Order, ECF No. 14.
 II.         SERVICE ON BELLIO
       In the April Opinion, the Court expressed skepticism in Counsel’s sworn
representation that the New Jersey state court effectuated service on Bellio, especially
because the attached “proof of service” listed a New York City address, while Bellio is a
Pennsylvania company. April Opinion at 2. The Court “hope[d] it was the result of an
inadvertent copying error, but [noted that] the case cannot move forward until the Court
determines if and when service was perfected.” Id. at 3.
                                              1
Case 2:19-cv-21910-WJM-ESK Document 20 Filed 06/23/20 Page 2 of 2 PageID: 256


        In his responsive letter, Plaintiffs Counsel represents that the error was indeed a
copying mistake, and “that such error caused no prejudice” because Bellio was actually
“served 2 days earlier” than initially represented. P1. Ltr. at I, ECF No. 16. In an attached
declaration, Counsel explains that service was effectuated on Bellio pursuant to Special Civil
Rule 6:2-3(d)(4) of the New Jersey State Superior Court, Special Civil Part. Plaintiffs
counsel quotes from the rule: “service by mail pursuant to this rule shall have the same
effect as personal service.” Deci. ¶ 7, ECF No. 16-1.
       Once again, Counsel’s declaration is mistaken, at best. The Special Civil Part rule
begins: “If the process is to be served in this State, or if substituted service of process is to
be made within this state         “  R. 6:2-3(d) (emphasis added). Bellio was served in
Kingston, Pennsylvania. Decl., Ex. A. Thus, Counsel has again submitted a sworn
declaration incorrectly representing that service was effectuated, this time pursuant to an
inapplicable rule. Especially worrisome is that Counsel’s repeated misrepresentations could
have resulted in a default judgment against an ineffectively served party. Unwinding such
a judgment would have been costly for the Court and the litigants alike. Even as is, Counsel
has repeatedly wasted judicial resources through (at best) his inattention. Accordingly, the
Court SHALL impose sanctions in the form of a $250 fine levied against Counsel.
III.       JURISDICTION
       “In light of the Courts dismissal of the only federal claim in this suit,” the Court
ordered the parties to “address whether this Court should exercise supplemental jurisdiction
over the remaining claims.” Text Order, ECF No. 14 (citing 28 U.S.C. § l367(c)(3)).
Plaintiff asks the Court to decline to exercise supplemental jurisdiction and remand, ECF
No. 16, while Chase asks the Court to retainjurisdiction. ECF No. 18.
        This Court dismissed the only federal claim in the April Opinion. While the parties
appear diverse, the amount in controversy does not reach the threshold of 28 U.S.C. § 1367.
Beyond the present default and service issues, this case has barely proceeded. Accordingly,
the Court DECLINES to exercise supplemental jurisdiction over the remaining state law
claims and will REMAND the matter to the state court. See Hedges v. Musco, 204 F.3d
 109, 123 (3d Cir. 2000) (“[W]here the claim over which the district court has original
jurisdiction is dismissed before trial, the district court must decline to decide the pendent
state claims unless consideration of judicial economy, convenience, and fairness to the
parties provide an affirmative justification for doing so.”); see also 28 U.S.C. § 1367(c)(3).
IV.        CONCLUSION
       For the reasons set forth above, the Court will SANCTION Plaintiffs Counsel and
the case will be REMANDED. An appropriate Order follows.




Date: June, 2020
